Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 05, 2016

The Court of Appeals hereby passes the following order:

A16A0901. RODNEY BERNARD PAUL v. THE STATE.

       Rodney Bernard Paul was convicted of aggravated assault and was sentenced
to 20 years with 16 to serve. We affirmed his conviction on direct appeal. See Paul
v. State, 296 Ga. App. 6 (673 SE2d 551) (2009). Paul subsequently filed a motion for
correction of sentence, alleging that the State had not provided an appropriately
certified copy of his prior conviction, as required to support his recidivist sentence.
The State then filed a properly certified copy. More than a year later, Paul filed a
motion to vacate void sentence, contending that his sentence is void because, when
it was imposed, it was not supported by certified documentation of his prior
conviction. After the trial court denied Paul’s motion, he filed this appeal.
       A direct appeal may lie from an order denying a motion to vacate a void
sentence, but only if the defendant raises a colorable claim that the sentence is, in
fact, void. See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg
v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). The Supreme Court has held
that waiveable challenges to a recidivist sentence, including “a claim that the State
failed to prove the existence of a prior conviction by admissible evidence[,]” do not
constitute valid void-sentence claims. See von Thomas v. State, 293 Ga. 569, 572-
573 (2) (748 SE2d 446) (2013). Because Paul has not raised a colorable void-
sentence argument, this appeal is hereby DISMISSED for lack of jurisdiction.


                                        Court of Appeals of the State of Georgia
                                                                             04/05/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.